Citation Nr: 0948632	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision in which the RO denied 
the Veteran's claims of ratings in excess of 30 percent for 
hearing loss and 20 percent for recurrent dislocation of the 
left shoulder.  In March 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in June 2008, and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
July 2008.

The Veteran requested a hearing before RO personnel.  The 
Veteran's representative met with a Decision Review Officer 
(DRO) in October 2008 and informed the DRO that the Veteran 
wished to withdraw his request for a hearing.  A written 
request to cancel the hearing, signed by the Veteran's 
representative, was received the next day.    

In November 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Pertinent to the current, November 2007 claim for 
increase, audiometric testing has revealed no worse than 
Level VII hearing in the left ear and Level VI hearing in the 
right ear.  

3.  Pertinent to the current, November 2007 claim for 
increase, the Veteran's service-connected recurrent 
dislocation of the left shoulder with degenerative changes is 
manifested by pain, weakness, decreased motion, and 
occasional dislocation, but with a range of motion of the arm 
greater than 25 degrees from the side.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).  

2.  The criteria for a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder with degenerative 
changes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for higher 
ratings, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The February 2008 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the December 2007 
letter-which meets Pelegrini's and some of Dingess/Hartman's 
content of
notice requirements -also meets the VCAA's timing of notice 
requirement.  

The Board notes that the June 2008 SOC set forth the 
pertinent rating criteria for evaluating hearing loss, 
arthritis, and shoulder disabilities (which, as indicated 
above, suffices, in part, for Dingess/Hartman).  While this 
notice was provided after the RO's initial rating decision on 
each claim, subsequently, the November 2009 supplemental SOC 
(SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of January 
2008 VA audiological evaluation and medical examination.  
Also of record and considered in connection with the appeal 
are the various written statements provided by the Veteran 
and by his representative.  The Board also finds that no 
additional RO action to further develop the record, in 
connection with either claim, is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

A.  Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiological evaluation.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000; 2000; 3000; and 
4000 cycles per second.  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz (Hz)) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 30 percent for the 
Veteran's bilateral hearing loss is not warranted. 

Records of VA treatment from November 2006 reflect that, on 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:


HERTZ




1000
2000
3000
4000
RIGHT
65
65
70
85
LEFT
65
60
75
85

Pure tone threshold averages were 71.25 decibels (dB) in each 
ear.  Speech discrimination scores were 72 percent in the 
right ear and 76 percent in the left ear.  The audiologist 
found that, as for the right ear, the Veteran had moderately 
severe to severe sensorineural hearing loss from 250 Hz to 
8000 Hz.  The assessment for the left ear was moderately 
severe to severe/profound sensorineural hearing loss from 250 
Hz to 8000 Hz.  

On January 2008 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
65
70
75
90
LEFT
70
65
80
85

Pure tone threshold averages were 75 dB in the each ear.  
Speech discrimination using the Maryland CNC Recorded Word 
List could not be assessed as the Veteran was unable to do 
the task because he was unable to understand it cognitively.  
The audiologist found that in both ears there was a 
moderately severe to severe sensorineural hearing loss from 
500 Hz to 4000 Hz.  

Records of VA treatment from August 2008 reflect that, on 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:


HERTZ




1000
2000
3000
4000
RIGHT
65
70
75
90
LEFT
65
65
80
95

Pure tone threshold averages were 75 dB in the right ear and 
76.25 dB in the left ear.  Speech discrimination testing was 
not performed.  The audiologist found that there was a 
bilateral moderate to severe to profound sensorineural 
hearing loss.  

Based on application of the reported findings to Table VI, 
the November 2006 audiometric testing results reflect Level 
VI hearing in the right ear and Level IV hearing in the left 
ear.  Application of these findings to Table VII corresponds 
to a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

The results of the November 2006, January 2008, and August 
2008 testing reveal an exceptional pattern of hearing loss in 
each ear, as the pure tone thresholds at each of the relevant 
frequencies were all 55 Hz or greater.  Application of these 
findings to Table VIa results in a designation of Level VI 
hearing in each ear, except that in August 2008, the left ear 
was a Level VII.  

Hence, pertinent to the current claim for increase, 
audiometric testing has revealed no worse than Level VI 
hearing in the right ear and Level VII hearing in the left 
ear.  These findings warrant a 30 percent rating.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of bilateral hearing loss, 
however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).

As a final point, the Board recognizes that in the reports of 
audiological evaluation and testing discussed above, the 
audiologists did not discuss the functional effects of the 
Veteran's bilateral hearing loss.  While such factors would 
be relevant to a claim for a higher rating on an extra-
schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 
(2007)), here, neither the Veteran nor his representative 
have asserted the Veteran's entitlement to an extra-schedular 
rating for bilateral hearing loss and such is not otherwise 
raised by the evidence of record.  See Colayong v. West, 
12 Vet. App. 524, 536 (1999).  Hence, the absence of findings 
as to functional effects does not render the above-noted 
reports inadequate for rating purposes.

B.  Left Shoulder

In this case, the RO assigned a 20 percent rating for the 
Veteran's recurrent dislocation of the left shoulder with 
degenerative changes pursuant to 38 C.F.R. § 4.71a, DC 5003-
5201.  Hyphenated diagnostic codes are used when a rating 
under one code requires use of an additional diagnostic code 
to identify the basis for the rating.  38 C.F.R. § 4.27..  
Diagnostic Code 5003 applies to degenerative arthritis and 
Diagnostic Code 5201 applies to limitation of motion of the 
arm.  As the Veteran is right-handed, his recurrent 
dislocation of the left shoulder with degenerative changes 
affects his minor extremity.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under Diagnostic Code 5201, with respect to the minor 
extremity, limitation of the arm at shoulder level or midway 
between side and shoulder level warrants a 20 percent rating.  
A 30 percent rating is warranted for limitation of arm motion 
at 25 degrees from side.  38 C.F.R. § 4.71a.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 20 percent for the 
Veteran's recurrent dislocation of the left shoulder with 
degenerative changes is not warranted at any point since the 
November 2007 claim for increase.

The Veteran was afforded a VA joints examination in January 
2008.  He then reported left shoulder pain, stiffness, 
instability, and that his shoulder joint was deformed.  He 
also stated that he has episodes of dislocation or 
subluxation less than once a year.  He reported that his 
disability did not affect motion of the joint but that during 
flareups, which occur every 2 to 3 weeks, there was decreased 
motion.  

Physical examination revealed active forward flexion from 0 
to 120 degrees with pain beginning at 90 degrees, abduction 
from 0 to 100 degrees with pain beginning at 80 degrees, 
external rotation from 0 to 45 degrees with pain beginning at 
20 degrees, internal rotation from 0 to 75 degrees with pain 
beginning at 40 degrees.  Passive ranges of motion were 
slightly greater.  The only movement affected by repetitive 
use was forward flexion, which was limited to 90 degrees 
after repetitive use.  The factors most responsible for the 
additional limitation of motion were pain and weakness.  
There was no guarding of movements, inflammatory arthritis, 
or joint ankylosis.  The examiner commented that the left 
shoulder was deformed.  X-rays showed degenerative changes to 
the acromioclavicular joint.

The examiner diagnosed recurrent dislocation, left shoulder.  
The examiner noted that there were no effects of the problem 
on exercise, sports, recreation, feeding, bathing, dressing, 
toileting and grooming; mild effects on shopping and 
traveling; and moderate effects on chores.   

The medical evidence in this case reflects a range of motion 
of the arm much greater than 25 degrees from the side, even 
considering the effects of repetitive use, flareups, pain and 
stiffness.  As such, a higher rating is not warranted on the 
basis of  limitation of motion of the arm.  

The Veteran Board notes that the Veteran has requested a 
separate rating for arthritis of the shoulder.  In the 
September 2009 Appellant's Brief, the Veteran's 
representative asked the Board to consider the assignment of 
a separate rating for arthritis based on VAOPGCPREC 23-97 
(July 1, 1997).  That opinion dealt with separate ratings for 
instability of the knee and arthritis of the knee.  As noted 
by VA's General Counsel in that opinion, evaluation of the 
same manifestations under different diagnoses, or 
"pyramiding", is precluded by 38 C.F.R. § 4.14. 

A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate 
ratings may be granted only when "none of the symptomatology 
for any one of [the claimed conditions] is duplicative of or 
overlapping with the symptomatology of the other ... 
conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(emphasis in original).  

In this case, the current rating is assigned on the basis of 
limitation of motion of the shoulder.  Under Diagnostic 
Code 5003, degenerative arthritis is evaluated on the basis 
of limitation of motion.  As such, the Board is legally 
precluded from assigning a separate rating for diagnosed 
arthritis, as such would constitute pyramiding.  

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  
In this regard, ankylosis, and impairment of the clavicle and 
scapula is not shown.  See 38 C.F.R. § 4.71a.  The highest 
rating available for recurrent dislocation of the humerus and 
malunion of the humerus, for the minor extremity, is 20 
percent, and loss of head, nonunion, and fibrous union of the 
humerus are not shown.  See id.  The disability also has not 
been shown to involve any factors that warrant evaluation 
under any other provision of VA's rating schedule.  

C.  Both Disabilities

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of either disability under 
consideration, pursuant to Hart, and that each claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, given the mechanical nature of 
deriving ratings for hearing loss, and because the 
preponderance of the evidence is against assignment of a 
higher rating for left shoulder disability, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

A rating in excess of 30 percent for bilateral hearing loss 
is denied. 

A rating in excess of 20 percent for recurrent dislocation of 
the left shoulder with degenerative changes is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


